Citation Nr: 0831086	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  What evaluation is warranted for right shoulder 
tendonopathy, status post labrum tear, from April 30, 2005?

2.  What evaluation is warranted for cervical degenerative 
disc disease, from April 30, 2005?

3.  What evaluation is warranted for thoracolumbar 
degenerative arthritis, from April 30, 2005? 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had verified active service from October 2004 to 
April 2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Offices (RO) of the 
Department of Veterans Affairs (VA) in Providence, Rhode, 
Island, and Manchester, New Hampshire.  An August 2006 rating 
decision of the Providence RO allowed service connection for 
right shoulder tendinopathy, with an initial evaluation of 10 
percent, and for cervical spine degenerative disc disease 
with an initial evaluation of 30 percent, both allowances 
effective April 30, 2005.  Service connection for a 
thoracolumbar disorder was denied.  The veteran appealed.

Due to the veteran's relocation to New Hampshire following 
receipt of the August 2006 rating decision, the Manchester RO 
assumed jurisdiction of the claims file.  A November 2006 
rating decision allowed service connection for degenerative 
changes of the thoracic spine and assigned an initial 
evaluation of 10 percent, also effective April 30, 2005.  The 
veteran appealed that initial rating.

In December 2006, however, the appellant did claim 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Since April 30, 2005, right shoulder tendonopathy status 
post labrum tear has not been manifested by dislocation or 
nonunion of the clavicle or scapula.

2.  Since April 30, 2005, cervical degenerative disc disease 
has not been manifested by unfavorable ankylosis of the 
entire cervical spine.

3.  For the period June 23, 2005, to April 13, 2006, cervical 
stenosis caused mild weakness of the right brachioradialis 
and right finger extensors and diffusely absent reflexes 
bilaterally in the arms.

4.  Since April 14, 2006, cervical stenosis has been 
manifested neurologically by full sensation to medial, ulnar, 
and radial nerve distribution, and no weakness, fatigue, or 
incoordination.

5.  Since April 30, 2005, degenerative changes of the 
thoracolumbar spine have not been manifested by a range of 
forward flexion of 60 degrees or less; a combined range of 
motion of 120 degrees or less; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Since April 30, 2005 the requirements have not been met 
for an initial rating in excess of 10 percent for right 
(major) shoulder tendonopathy status post labrum tear.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159(c), 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5203 (2007).

2.  Since April 30, 2005 the requirements have not been for 
an initial rating in excess of 30 percent for cervical 
degenerative disc disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5238.

3.  Between June 26, 2005, and April 13, 2006, the 
requirements were met for a separate initial 10 percent 
rating for each upper extremity, for mild incomplete 
paralysis of the ulnar nerve secondary to cervical 
degenerative disc disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8516.

4.  Since April 14, 2006, the requirements have not been met 
for separate compensable initial ratings for each upper 
extremity due to incomplete paralysis of the ulnar nerve 
secondary to cervical degenerative disc disease.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code 8516.

5.  Since April 30, 2005 the requirements have not been met 
for a rating in excess of 10 percent for thoracic 
degenerative changes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's right shoulder 
and spine disorders.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

VA and private treatment records note the veteran's reported 
history of having been injured during a two-man carry 
exercise, when his right shoulder gave way, and the man being 
carried fell on top of him.  The veteran's written 
submissions do not assert increased severity of his symptoms 
as compared to the medical evidence of record but assert that 
he is unable to meet his living expenses on his VA benefits.  
This decision only addresses his disabilities in light of the 
VA rating criteria.

Right shoulder.  Disabilities of the shoulder and arm are 
rated under Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor upper 
extremities for rating purposes.  In the instant case, the 
examination reports reflect the veteran is right handed, 
which means that his right shoulder is the dominant shoulder.  
The RO rated his right shoulder under Diagnostic Code 5203.  
See  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is forward elevation 
(flexion) from 0 to 180 degrees; abduction from 0 to 180 
degrees, external rotation from 0 to 90 degrees and internal 
rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The May 2006 VA examination report notes the veteran told the 
examiner he experienced intermittent sharp pain that occurred 
with certain shoulder movements, such as reaching forward, 
which lasted approximately 30 minutes.  On a scale of 1 to 
10, he assessed his pain as 6/10, and it occurred about twice 
a month.  He also reported morning stiffness, instability, 
and edema, but he denied any flare-ups.

Physical examination revealed the left shoulder as higher 
than the right shoulder, but both joints themselves were 
symmetrical and without deformity, edema, or atrophy.  There 
were no effusions or color changes.  Tenderness to palpation 
was noted at the right anterior shoulder joint and clicks on 
the right.  Range of motion on forward flexion and abduction 
was from 0 to 180 degrees, and internal and external rotation 
were from 0 to 90 degrees.  Impingement testing was negative.  
Deep tendon reflexes were absent, but muscle strength was 
5/5.  Repetitive stress testing with a 5-pound weight 
revealed the ability to do 5 out of 10 repetitions on the 
right, with pain, as compared to 10/10 on the left.  The 
examiner noted no weakness, fatigue, or incoordination.  X-
rays showed no fracture or dislocation, and the glenohumeral 
and acromioclavicular joints were maintained.  The diagnosis 
was post-labral tear with supraspinatus tendonopathy.

The VA examiner in all likelihood diagnosed the post-labral 
tear on the basis of his review of the veteran's private 
records, which are associated with the claims file.  A 
January 2005 MRI examination report from John Randolph 
Memorial Center, was received by the RO in April 2006, notes 
tendinopathy in the supraspinatus tendon and distal superior 
fibers in the subcapularis, and a tear of the superior labrum 
from anterior to posterior.

A March 2005 MRI examination conducted at Army Womack 
Hospital, North Carolina, showed similar results, though the 
radiologist noted it was of questionable significance given 
the veteran's clinical history.  Otherwise, there were no 
significant abnormalities noted.  Secondary to this report, 
examiners at Womack noted an impression of right shoulder 
sprain superior glenoid labrum lesion prior to conducting 
injections for pain relief.

As noted above, the RO evaluated the veteran's shoulder under 
Diagnostic Code 5203, which rates impairment of the clavicle 
or scapula.  The probative medical evidence shows the RO to 
have applied the diagnostic code that most closely rates the 
veteran's symptomatology.  Diagnostic Code 5203 makes no 
distinction between the major and minor joint.  Dislocation 
or nonunion, with loose movement, of the clavicle or scapula 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  Nonunion of the joint without loose movement, or 
malunion warrants a 10 percent rating.  Id.  The code also 
allows rating on the impairment of function of a contiguous 
joint.  Id.

Both the VA examination and the private treatment records 
note the integrity of the veteran's right shoulder joint.  
Thus there is no factual basis for the 20 percent rating for 
dislocation or nonunion.  Further, none of the evidence note 
any pathology of the humerus.  See Diagnostic Code 5202.  As 
a result, pain and some loss on repetitive use are the 
veteran's primary functional loss, as indicated by his 
demonstration of normal right shoulder motion.  Thus, the 10 
percent rating adequately compensates him for this functional 
loss, and a higher rating is not more nearly approximated.  
38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5203.

The Board further notes the comprehensive neurological 
consult by Dr. Saris, a neurologist to whom the veteran's 
primary physician referred him.  Dr. Saris noted limitation 
of motion of the veteran's right shoulder was limited 
secondary to his cervical spine pain.  That disorder is 
separately rated under its own criteria, as discussed below.

Cervical spine.  The veteran told the May 2006 VA examiner he 
experienced constant dully annoying neck pain that radiated 
into his sternum and between his shoulder blades.  On a scale 
of 1 to 10, he estimated his pain as 6-7/10.  He also 
reported decreased range of motion, instability, and locking, 
as well as paresthesia of the third and fourth digits of his 
right hand.  He denied weakness, edema, or flare-ups.  His 
symptoms were triggered by driving.

The spine rating criteria provide specific values for range 
of cervical and thoracolumbar motion.  For the cervical 
spine, normal range of motion on forward flexion, backwards 
extension, and lateral flexion, is from 0 to 45 degrees; 
normal range of motion on lateral rotation is from 0 to 80 
degrees.  See 38 C.F.R. § 4.71a, Plate V.  The RO evaluated 
the veteran's cervical spine degenerative disc disease under 
Diagnostic Code 5003-5238 as spinal stenosis.  See 38 C.F.R. 
§ 4.27 (A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation).

Diagnostic Code 5003 rates degenerative arthritis and 
provides that degenerative arthritis established by x-ray is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  As shown by the findings on 
examination, the veteran's limitation of motion exceeds a 
noncompensable degree.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate spinal stenosis.  It provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 30 percent 
rating applies if forward flexion of the cervical spine is 15 
degrees or less.  38 C.F.R. § 4.71a.  The May 2006 VA 
examination revealed cervical forward flexion from 0 to 10 
degrees with end-point pain.  Based on that finding the RO 
assigned the initial evaluation of 30 percent.  Thirty 
percent is the maximum allowable rating for a limitation of 
cervical motion.  In order to garner a higher rating, there 
must be evidence of unfavorable ankylosis, which warrants an 
evaluation of 40 percent.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).

In light of the fact the VA examination report notes the 
veteran's ability to move his neck through all range of 
motion spheres-albeit limited on forward flexion, his 
cervical spine is not manifested by ankylosis.  Thus, his 
disability more nearly approximates his assigned 30 percent 
rating than a higher rating.  38 C.F.R. § 4.7.  There still 
remains, however, the issue of whether the veteran's cervical 
spine manifests with any neurological symptomatology, as he 
is entitled to have all of the symptoms of his disability 
rated, see Esteban v. Brown, 6 Vet. App. 259 (1994) (separate 
ratings are available for different symptoms of a 
disability), as long as pyramiding is avoiding.  See 
38 C.F.R. § 4.14.

Dr. Saris' June 2005 neurological examination was noted 
above.  The RO received it in April 2006 and considered it in 
assigning the veteran's initial evaluation.  Dr. Saris noted 
the veteran's complaints as pain in his neck behind the 
shoulder blade that radiated through the right arm into the 
ulnar aspect of the right hand.  The veteran also complained 
of constant numbness and tingling in the forearm and right 
hand.  He denied any symptoms in his lower extremities, and 
the only treatment he had undergone was physical therapy.  He 
worked at an automobile repair shop.

Physical examination of Cranial Nerves II-XII revealed no 
abnormalities.  Motor examination revealed mild weakness of 
the right brachioradialis and right finger extensors, and 
reflex examination revealed diffusely absent reflexes in the 
arms.  Sensory examination with a pinwheel was unremarkable, 
with no focal deficit in a peripheral nerve or root 
distribution.

The above findings indicate apparent involvement of the 
veteran's ulnar nerve, which impacts his ability to extend 
and flex the fingers.  See 38 C.F.R. § 124a, Diagnostic Code 
8516.  Under 38 C.F.R. § 4.124a, a note preceding the rating 
criteria for the upper radicular group states, the term 
"incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.

As already noted, ulnar nerve pathology is rated under 
Diagnostic Code 8516.  It provides a 60 percent disability 
rating for complete paralysis in the major extremity, 50 
percent for the minor extremity, characterized as the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers; very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; the loss 
of extension of the ring and little fingers; the inability to 
spread the fingers (or reverse); the inability to adduct the 
thumb; flexion of the wrist weakened.  If paralysis is 
incomplete, a 10 percent disability rating applies for mild 
residuals; a 30 percent rating for moderate residuals of the 
major extremity and 20 percent for the minor.  Id.   

The Board finds the findings on examination show no more than 
mild incomplete paralysis, which garners a 10 percent rating.  
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516.  Moderate or 
severe incomplete paralysis is not met or approximated, as 
Dr. Saris noted normal strength of 5/5 in the other areas, 
and no weakness at all on the left.  In light of the fact 
that he noted absent reflexes in the "arms," the Board 
accords the veteran the benefit of the doubt and deems it to 
have manifested bilaterally.  38 C.F.R. § 4.3.  Further, the 
Board notes Dr. Saris advised the veteran that his diffuse 
degenerative disc disease was actually normal for a person 
his age, and the MRI examination showed no evidence of 
significant central canal or neuroforaminal compromise.  He 
noted the veteran's current symptoms were likely due to the 
degenerative changes with associated muscle spasms and nerve 
root irritation.  Thus, surgical intervention was not 
indicated.

While Dr. Saris did not actually diagnose cervical 
radiculopathy, as he noted the MRI examination showed no 
actual nerve root impingement, the Board will, nonetheless, 
accord the veteran separate ratings for his manifested 
neurological symptoms.  38 C.F.R. § 4.3.  The Board is not of 
a mind to ignore the findings on clinical examination of 
right brachioradialis and finger extensor weakness and absent 
reflexes-at least for the period supported by the evidence.  
See Fenderson, 12 Vet. App. 119.

As of April 2006, however, neurological symptomatology was 
not manifested, despite the veteran's complaints of radiating 
pain.  Records of Coventry Primary Care Associates note the 
veteran's presentation with complaints of still being plagued 
by neck pain.  The examiner noted reflexes as symmetrical and 
no evidence of weakness in the upper extremity.  The May 2006 
VA examination report notes the veteran's cervical spine 
manifested full muscle strength against resistance of 5/5 and 
full sensation to the medial, ulnar, and radial nerve 
distribution.  No weakness or fatigue was noted.  In light of 
this medical evidence, the Board finds the veteran's cervical 
degenerative disc disease was no longer manifested by 
compensable peripheral nerve symptoms as of April 14, 2006, 
the date of the Coventry Primary Care Associates examination.  
38 C.F.R. § 4.7.

Thoracolumbar spine.  For the thoracolumbar spine, normal 
range of motion on forward flexion is 0 to 90 degrees; 
backwards extension, 0 to 30 degrees; lateral flexion and 
lateral rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For forward flexion of the 
thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a.

The May 2006 VA examination report notes the veteran told the 
examiner his main complaint was constant sharp mid-back pain 
that did not radiate.  He rated the pain as 9/10.  He 
reported weakness, decreased range of motion, stiffness, 
locking, and instability.  The veteran noted his symptoms 
worsened as the day went on, and he obtained relief by 
standing.  He denied any bladder or bowel involvement, as 
well as edema, paresthesia, or flare-ups.  He also noted he 
had missed two days of work secondary to back pain, and he 
had difficulty lifting 20 pounds, which is a requirement of 
his job.

The examiner noted the veteran's gait was stiff, and he had a 
right lateral thoracic curve.  His hips and spine, however, 
were in alignment.  Physical examination revealed spasms of 
the lower back and tenderness to palpation of the thoracic 
spine.  Musculature was within normal limits.  Range of 
motion on forward flexion was 0 to 70 degrees with end point 
pain; backwards extension 0 to 20 degrees with end point 
pain; lateral extension 0 to 20 degrees bilaterally, with end 
point pain; and, lateral rotation 0 to 10 degrees bilaterally 
with end point pain.  Romberg's was negative, the veteran 
could heel, toe, and tandem walk without effort.  He could 
squat, but he could not duck walk.  Straight leg raising 
while sitting elicited low back pain but no radiculopathy.  
Muscle strength was 5/5, including in the quads.  Deep tendon 
reflexes were absent, but pedal pulses were 2+, sensation 
full, capillary refill was brisk, and toe proprioception was 
positive bilaterally.  Repetitive stress testing while 
holding a 5-pound weight revealed the ability to complete 
five forward flexions to 70 degrees, with center-back pain.  
No weakness, fatigue, or incoordination was noted.

The examiner noted that thoracic spine X-rays showed normal 
height of the vertebral body, well maintained disc spaces, 
unremarkable alignment, and no significant degenerative 
changes.  As a result, the examiner noted a normal thoracic 
spine examination which did not rise to the level of a 
clinical diagnosis.

A March 2006 X-ray examination report of Kent Hospital, Rhode 
Island, however, showed minimal degenerative changes at T-12.  
No paraspinal soft tissue abnormalities were noted.

The RO evaluated the veteran's back disorder as degenerative 
arthritis under Diagnostic Code 5003.  Those rating criteria 
are discussed above.  In light of the findings on clinical 
examination set forth above, the probative medical evidence 
shows the veteran's thoracolumbar spine to more nearly 
approximate his assigned 10 percent rating.  38 C.F.R. § 4.7.  
A higher rating is not met or approximated, as the veteran's 
range of thoracolumbar motion, both on forward flexion and 
combined range of motion, is significantly better than the 
disability required for a 20 percent rating.  See 38 C.F.R. 
§ 4.71a.  Further, no neurological pathology secondary to the 
low back disorder were noted on examination.  Thus, this 
disability more nearly approximates a 10 percent rating.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt and applied it where applicable.  The 
preponderance of the evidence is against the veteran's claims 
for higher ratings of his right shoulder and low back 
disorders.  Thus, the doctrine is not for application.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Further, 
the Board has granted a staged rating where indicated by the 
evidence of record.


ORDER

Since April 30, 2005, entitlement to a rating higher than 10 
percent for right shoulder tendonopathy, status post labrum 
tear, is denied.

Since April 30, 2005, entitlement to a rating higher than 30 
percent for cervical degenerative disc disease is denied.

Entitlement to a 10 percent rating for mild incomplete 
paralysis of the median nerve, right upper extremity, for the 
period from June 23, 2005 to April 13, 2006, secondary to 
cervical degenerative disc disease, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to a 10 percent rating for mild incomplete 
paralysis of the median nerve, left upper extremity, for the 
period from June 23, 2005 to April 13, 2006, secondary to 
cervical degenerative disc disease, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to a separate initial compensable evaluation for 
mild incomplete paralysis of the median nerve, right upper 
extremity, for the period beginning on April 14, 2006, is 
denied.

Entitlement to a separate initial compensable evaluation for 
mild incomplete paralysis of the median nerve, left upper 
extremity, for the period beginning on April 14, 2006, is 
denied.

Since April 30, 2005, entitlement to a rating higher than 10 
percent for thoracic disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


